December 17, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
   SJ MEDICAL CENTER, L.L.C. D/B/A ST. JOSEPH MEDICAL CENTER,
                             Appellant

NO. 14-12-01004-CV                          V.

JASON ESTAHBANATI AND MENTEWAB OSMAN, INDIVIDUALLY AND
 AS NEXT FRIENDS, NATURAL PARENTS, AND LEGAL GUARDIANS OF
               JAYDEN OSMAN, A MINOR, Appellees
                ________________________________

       This cause, an appeal from the trial court’s order signed, October 16, 2012,
was heard on the transcript of the record. The record shows that this order is
interlocutory rather than final. This court lacks appellate jurisdiction over this
interlocutory order. We therefore order the appeal DISMISSED FOR LACK OF
APPELLATE JURISDICTION. We order appellant, SJ Medical Center, L.L.C.
d/b/a St. Joseph Medical Center to pay all costs incurred in this appeal. We further
order this decision certified below for observance.